The appeal must be dismissed because this court has no power to entertain an appeal from an order of the Appellate Division denying a motion for reargument. The fact that this appellant's codefendant was granted a new trial by this court (see People
v. Kress, 284 N.Y. 452), while this appellant failed to appeal, does not give this court any power which it would not otherwise possess. Appellant no longer has any remedy in the courts.
The appeal should be dismissed.
LEHMAN, Ch. J., LOUGHRAN, FINCH, RIPPEY, LEWIS, CONWAY and DESMOND, JJ., concur.
Appeal dismissed. *Page 91